Title: From Thomas Jefferson to Vergennes, 15 August 1785
From: Jefferson, Thomas
To: Vergennes, Charles Gravier, Comte de



Sir
Paris August 15. 1785.

In the conversation which I had the honor of having with your Excellency a few days ago, on the importance of placing, at this time the commerce between France and America on the best footing possible, among other objects of this commerce, that of tobacco was mentioned as susceptible of greater encouragement and advantage to the two nations. Always distrusting what I say in a language I speak so imperfectly, I will beg your permission to state in English the substance of what I had then the honour to observe, adding some more particular details for your consideration.


I find the consumption of tobacco in France estimated at from 15. to 30. millions of pounds. The most probable estimate however places it at 24. millions. This costing 8. sous the pound, 


delivered in a port of France amounts to
9,600,000.
livres.   
   

Allow 6 sous a pound, as the average cost of the different manufactures
   7,200,000.



   The revenue which the king derives from this is something less than
   30,000,000.



   Which would make the cost of the whole
   46,800,000.



   But it is sold to the Consumers at an average of 3₶ the pound
   72,000,000.



   There remains then for the expences of collection
   25,200,000.
livres,


which is within a sixth as much as the king receives, and so gives nearly one half for collecting the other.
It would be presumption in me, a stranger, to suppose my numbers perfectly accurate. I have taken them from the best and most distinterested authorities I could find. Your Excellency will know how far they are wrong: and should you find them considerably wrong, yet I am persuaded you will find, after strictly correcting them, that the collection of this branch of the revenue still absorbs too much.
My apology for making these remarks will I hope be found in my wishes to improve the commerce between the two nations, and the interest which my own country will derive from this improvement. The monopoly of the purchase of tobacco in France discourages  both the French and American merchant from bringing it here, and from taking in exchange the manufactures and productions of France. It is contrary to the spirit of trade, and to the dispositions of merchants to carry a commodity to any market where but one person is allowed to buy it, and where of course that person fixes it’s price, which the seller must receive, or re-export his commodity, at the loss of his voyage hither. Experience accordingly shews that they carry it to other markets, and that they take in exchange the merchandize of the place where they deliver it. I am misinformed if France has not been furnished from a neighboring nation with considerable quantities of tobacco, since the peace, and been obliged to pay there in coin what might have been paid here in manufactures, had the French and American merchants brought the tobacco originally here. I suppose too that the purchases made by the Farmers general in America, are paid for chiefly in coin, which coin is also remitted directly hence to England, and makes an important part of the balance supposed to be in favor of that nation against this. To satisfy government on this head, should the farmers general, by themselves, or by the company to whom they may commit the procuring these tobaccoes from America, require the exportation of a proportion of merchandize in exchange for them, it is an unpromising expedient. It will only commit the exports, as well as imports, between France and America to a monopoly, which being secure against rivals in the sale of the merchandize of France, are not likely to sell at such moderate prices as may encourage it’s consumption there, and enable it to bear a competition with similar articles from other countries. I am persuaded this exportation of coin may be prevented, and that of commodities effected, by leaving both operations to the French and American merchants, instead of the Farmers general. They will import a sufficient quantity of tobacco, if they are allowed a perfect freedom in the sale; and they will receive in paiment wines, oils, brandies, and manufactures instead of coin, forcing each other, by their competition, to bring tobaccoes of the best quality, to give to the French manufacturer the full worth of his merchandize, and to sell to the American consumer at the lowest price they can afford, thus encouraging him to use in preference the merchandize of this country.
It is not necessary that this exchange should be favoured by any loss of revenue to the king. I do not mean to urge any thing which shall injure either his majesty or his people. On the contrary  the measure I have the honour of proposing will increase his revenue, while it places both the seller and buyer on a better footing. It is not for me to say what system of collection may be best adapted to the organisation of this government; nor whether any useful hints may be taken from the practice of that country which has heretofore been the principal entrepot for this commodity. Their system is simple and little expensive. The importer there pays the whole duty to the king: and as this would be inconvenient for him to do before he has sold his tobacco, he is permitted on arrival to deposit it in the king’s warehouse, under the locks of the king’s officer. As soon as he has sold it, he goes with the purchaser to the warehouse, the money is there divided between the king and him, to each his proportion, and the purchaser takes out the tobacco. The paiment of the king’s duty is thus ensured in ready money. What is the expence of it’s collection I cannot say, but it certainly need not exceed 6. livres a hogshead of 1000℔. That government levies a higher duty on tobacco than is levied here. Yet so tempting, and so valuable is the perfect liberty of sale, that the merchant carries it there, and finds his account in carrying it there.
If by a simplification of the collection of the king’s duty on tobacco, the cost of that collection can be reduced even to 5. per cent, or a million and a half, instead of 25. millions, the price to the Consumer will be reduced from 3. to 2.₶ the pound. For thus I calculate. 


The cost, manufacture and revenue on 24. million ℔. of tobacco being (as before stated)
46,800,000.₶   
   

5. per cent on 30. millions of livres, expences of collection
1,500,000.


gives what the Consumers would pay, being about 2.₶ a pound
48,300,000.


But they pay at present ‥ 3₶ a pound
72,000,000.


The difference is
23,700,000.


The price being thus reduced one third, would be brought within the reach of a new and numerous circle of the people, who cannot at present afford themselves this luxury. The consumption then would probably increase, and perhaps in the same, if not a greater, proportion with the reduction of the price, that is to say, from 24. to 36. millions of pounds: and the king continuing to receive 25. sous on the pound, as at present, would receive 45. instead of 30.  millions of livres, while his subjects would pay but 2. livres for an object which has heretofore cost them 3.₶ Or if, in event, the consumption were not to be increased, he would levy only 48. millions on his people where 72. millions are now levied, and would leave 24. millions in their pockets, either to remain there, or to be levied in some other form should the state of his revenues require it. He will enable his subjects also to dispose of between 9. and 10. millions worth of their produce and manufactures, instead of sending nearly that sum annually in coin to enrich a neighboring nation.
I have heard two objections made to the suppression of this monopoly. 1. That it might increase the importation of tobacco in contraband. 2. That it would lessen the ability of the Farmers general to make occasional loans of money to the public treasury. These objections will surely be better answered by those who are better acquainted than I am, with the details and circumstances of the country. With respect to the 1st. however I may observe that contraband does not increase on lessening the temptations to it. It is now encouraged by being able to sell for 60. sous what costs but 14. leaving a gain of 46. sous. When the price shall be reduced from 60. to 40. sous, the gain will be but 26., that is to say a little more than one half of what it is at present. It does not seem a natural consequence then that contraband should be increased by reducing it’s gain nearly one half. As to the 2d. objection, if we suppose (for elucidation and without presuming to fix) the proportion of the farm on tobacco at one eighth of the whole mass farmed, the abilities of the Farmers general to lend will be reduced one eighth, that is, they can hereafter lend only 7. millions where heretofore they have lent 8. It is to be considered then whether this eighth (or other proportion, whatever it be) is worth the annual sacrifice of 24 millions, or if a much smaller sacrifice to other monied men will not produce the same loans of money in the ordinary way.
While the advantages of an increase of revenue to the crown, a diminution of impost on the people, and a paiment in merchandise instead of money are conjectured as likely to result to France from a suppression of the monopoly on tobacco, we have also reason to hope some advantages on our part; and this hope alone could justify my entering into the present details. I do not expect this advantage will be by an augmentation of price. The other markets of Europe have too much influence on this article to admit any  sensible augmentation of price to take place. But the advantage I principally expect is an increase of consumption. This will give us a vent for so much more, and of consequence find employment for so many more cultivators of the earth: and in whatever proportion it increases this production for us, in the same proportion will it procure additional vent for the merchandize of France, and emploiment for the hands which produce it. I expect too that by bringing our merchants here they would procure a number of commodities in exchange, better in kind, and cheaper in price. It is with sincerity I add, that warm feelings are indulged in my breast by the further hope that it would bind the two nations still closer in friendship, by binding them in interest. In truth no two countries are better calculated for the exchanges of commerce. France wants rice, tobacco, potash, furs, ship-timber. We want wines, brandies, oils and manufactures. There is an affection too between the two people which disposes them to favour one another. If they do not come together then to make the exchange in their own ports, it shews there is some substantial obstruction in the way. We have had the benefit of too many proofs of his majesty’s friendly disposition towards the United states, and know too well his affectionate care of his own subjects, to doubt his willingness to remove these obstructions, if they can be unequivocally pointed out. It is for his wisdom to decide whether the monopoly which is the subject of this letter be deservedly classed with the principal of these. It is a great comfort to me too, that in presenting this to the mind of his Majesty, your Excellency will correct my ideas where an insufficient knowlege of facts may have led me into error; and that while the interests of the king and of his people are the first object of your attention, an additional one will be presented by those dispositions towards us which have heretofore so often befriended our nation. We fervently invoke heaven to make the king’s life and happiness the objects of it’s peculiar care, and that he may long be relieved in the burthen of government by your wise counsels. Permit me to add the assurance of that high respect and esteem with which I have the honor to be your Excellency’s most obedient & most humble servant,

Th: Jefferson

